— Order unanimously affirmed without costs. Memorandum: Because the administrative agency and presiding officer conducting these disciplinary proceedings have expressly been delegated the specific statutory authority to issue subpoenas duces tecum (see, Education Law § 6510 [3] [a]; [4]; State Administrative Procedure Act § 304 [2]), Supreme Court properly denied the Erie County Correctional Facility’s CPLR 2307 application without prejudice to its renewal before the presiding officer (Matter of Irwin v Board of Regents, 27 NY2d 292, 296-297; Matter of Anonymous v State Dept. of Health, 173 AD2d 988, 989; Matter of Whalan v John P., 72 *1046AD2d 961, 962). (Appeal from Order of Supreme Court, Erie County, Rath, Jr., J. — Subpoena Duces Tecum.) Present— Green, J. P., Lawton, Boehm, Fallon and Davis, JJ.